TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-14-00744-CV



                             In re Deutsche Bank Securities Inc.


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             DISSENTING OPINION


              On this record, I cannot conclude that the district court abused its discretion and

would, accordingly, deny mandamus relief.



                                            __________________________________________

                                            Bob Pemberton, Justice

Before Justices Puryear, Pemberton, and Bourland

Filed: July 3, 2015